Citation Nr: 0519574	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  04-35 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for back disability 
secondary to bilateral foot disability.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1959 to 
April 1960.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The veteran testified at a Board hearing in Washington, DC, 
in May 2005.


FINDING OF FACT

The veteran's back disability is not related to the veteran's 
service connected bilateral foot disability.


CONCLUSION OF LAW

The veteran's back disability is not proximately due to or 
the result of the veteran's service-connected bilateral foot 
disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims file, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the April 2004 
RO letter, the June 2004 rating decision, and the July 2004 
statement of the case have collectively informed the 
appellant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Moreover, in the 
April 2004 letter, the appellant was advised of the types of 
evidence VA would assist in obtaining as well as the 
appellant's own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).   

The Board also notes that the April 2004 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters. 

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided notice about what evidence the veteran needed to 
submit to establish entitlement and what the VA would do to 
assist him in April 2004, prior to the RO's decision to deny 
the claim in June 2004 as anticipated by the recent court 
holding.  In other words, the VCAA notice is timely.    

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records, 
private medical records, veteran statements in support of his 
claim, VA medical records and VA examinations.  Since the 
appellant was afforded VA examinations with opinions in 
connection with his claim, the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  Significantly, no additional 
pertinent evidence has been identified by the appellant as 
relevant to the issue on appeal.  Under these circumstances 
of this particular case, no further action is necessary to 
assist the appellant with the claims. 

Criteria and Analysis

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Service medical records are negative for treatment of or 
diagnosis of a back disability.  The examiner at the 
veteran's examination prior to discharge in April 1960 found 
that his spine and musculoskeletal were normal.  No other 
defects were noted with regard to the back.  

The veteran, however, does not contend that he injured his 
back in service.  Instead, the veteran contends that his 
current back disability was caused by his service-connected 
bilateral foot disability.  Service connection is in effect 
for bilateral chronic, severe, plantar fasciitis, pes planus, 
heel spur syndrome, residuals of bilateral calcaneal stress 
fractures.

VA treatment notes from March 2004 through April 2004 
revealed treatment for his bilateral foot disability and back 
pain.  A notation from a treating physician in March 2004 
indicated that he "explained there may be a connection 
between the back pain and the chronic pes planus but should 
have back examined in near future even if foot pain resolves 
with today's injection."  In an April 2004 treatment visit, 
the neurosurgery resident found that the veteran's "back 
pain is likely related to his foot condition."   

The veteran underwent a VA examination August 2001 to 
evaluate the current level of his bilateral foot disability.  
The examiner found pes planus bilaterally and chronic plantar 
fasciitis bilaterally, tenosynovitis with a tendo Achillis 
bilaterally.  The examiner noted that the veteran claimed, 
"to have developed back pain due to limping."  The examiner 
also found that "surgical correction may be advised at this 
time because he has not responded to conservative therapy."  
The examiner found that his condition was likely to get 
worse.  The examiner opined that "his limping may also cause 
hip, back, or knee pain."  

The veteran submitted a July 2004 letter from Anthony A. 
Vitale, D.P.M., who examined him for foot pain and back pain.  
Dr. Vitale found low back pain, without radiation, diabetes 
mellitus, and limb length discrepancy on left side.  Dr. 
Vitale opined that, "it is possible that with the 
combination of limb length discrepancy and Pes Planus, that 
his low back pain could be aggravated or progressive, though 
the etiologies are not specific, but within the reason of 
possibilities."  

The veteran underwent a VA examination in June 2004 to 
evaluate his back complaints.  At the examination the veteran 
reported that his low back pain came gradually beginning in 
2001.  The veteran denied any injury to the low back.  The 
veteran complained that the pain was midline small of back, 
lumbar region, with radiculopathy to bilateral buttocks.  The 
veteran reported having feet pain and low back pain together 
when he walks for 100 yards.  The veteran reported that when 
his back pain reaches the level of 8-9/10 upon performing 
daily tasks and it usually occurs after standing for 20 or 30 
minutes.  Upon examination, the examiner found that the 
veteran's gait was nonstop ambulation.  The examiner found 
significant limping down onto the left leg while briskly 
walking.  The examiner opined that the left-sided limp "was 
related to the right anatomical knee reconstruction which 
markedly differs in appearance from a left normal knee."  
The examiner's impression was degenerative disc disease 
through the lumbar spine which is most severe at L4-5.  The 
examiner noted that there was "also suggestion of a 
posterior disk bulge or herniation at this level."  The 
examiner opined that it was "more likely than not the low 
back pain condition is related to the skeletal altered 
alignment with right knee reconstruction affecting length of 
right leg, shorter left leg, and subsequent altered weight-
bearing and gait."  The examiner specifically found that 
there was "no objective evidence and it is not likely that 
the pes plantar condition is related to the low 
back/lumbosacral spine condition."  

The veteran contends that the finding by the June 2004 
examiner was wrong because he argues that he never had knee 
reconstruction.  In fact, the veteran argued that he never 
had a problem or complaint regarding his right leg or left 
knee.  

The weight of the medical evidence is against a finding that 
the veteran's pes planus and plantar fasciitis are related to 
the veteran's back disability.  The Board notes the veteran's 
contention that the June 2004 examiner's opinion is flawed 
because he did not have reconstruction surgery.  The June 
2004 examiner, however, found that the back pain and limp 
were caused by the uneven length of his legs.  Although the 
examiner may be mistaken about what caused the left leg to be 
shorter than the right, he clearly stated that the pes planus 
and plantar fasciitis were not related to the veteran's back 
disability.  The August 2001 VA examination also supports 
this finding.  The August 2001 examiner found that the 
veteran's limp was causing his back pain.  There was no 
finding that the pes planus or plantar fasciitis was causing 
back pain.  Dr. Vitale's opinion stated that it was possible 
that the combination of the veteran's pes planus and limb 
length discrepancy could aggravate or progress the low back 
disability.  Dr. Vitale's opinion lacked definitiveness and 
it was unclear whether the limp or the pes planus was 
contributing to the low back.  Additionally, Dr. Vitale is a 
podiatrist and it appears did not exam the veteran's back.  
The Board also acknowledges the treatment notes; however, 
these statements appear to be made based upon the veteran's 
history and without examining the veteran.  The June 2004 VA 
examination was a thorough examination for the purpose of 
determining whether there was a relationship between the 
veteran's bilateral foot disability and his back.  The June 
2004 VA examiner's opinion and the August 2001 VA exam 
finding are most persuasive.  Consequently, the Board finds 
there is no relationship between the veteran's pes planus or 
plantar fasciitis and his back disability.  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision. 


ORDER

Service connection for back disability is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


